 ADVANCEDBUSINESS FORMS CORP.341AdvancedBusiness Forms Corp.andGeorge NajdekandBarbara Marie FasanoandJoseph KirklewskiandNew York Printing Pressmen&OffsetWorkers UnionNo. 51,InternationalPrintingPressmen and Assistants'Union of North America,AFL-CIORespondent's postelection campaign of reprisals and itself violated Section8(a)(1).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAdvanced Business Forms Corp.andNew YorkPrinting Pressmen & Offset Workers Union No.51, International Printing Pressmen and Assistants'Union of North America,AFL-CIOandEugeneSannuto.Cases 29-CA-2192-1, 29-CA-2192-2,29-CA-2192-3,29-CA-2192-4,29-CA-2259,and 29-CA-2288November 24, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn August 17, 1971, Trial Examiner Owsley Voseissued the attached Decision in this proceeding.Thereafter, the Respondent and the General Counselfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions 2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Advanced Business Forms Corpora-tion,Brooklyn,New York, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.1The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C A. 3). We have carefully examined the record andfind no basis for reversing his findings.2The General Counsel has excepted to the failure of the TrialExaminerto find an 8(a)(1) violation ansmg out of the Respondent'saction inrequiring the strippers in the prep department to keep tunesheets for everyjob performed. We find merit in this exception This new requirementimposed on the strippers coincided with Respondent's imposition ofonerous conditions,found violative of Section 8(a)(l) herein, andRespondent has offered no explanation for the change. Accordingly, wefind that the record-keeping requirement was part and parcel ofOWSLEY VOSE, Trial Examiner: This consolidated casewas heard at Brooklyn, New York, on May 17 and 18, 1971,pursuant to charges filed on November 23 and 24 andDecember 1, 1970, and February 2 and 22, 1971,respectively,and a complaint and amended complaintissuedon February 12 and March 25, 1971. Theconsolidated amended complaint, as further amended atthe hearing,allegesthat the Respondent discharged andthereafter refused toreinstatethree employees, laid off twoother employees for a 2-month period, reduced the wages oftwo other employees, and made certain detrimentalchanges in the terms and conditions of employment of itsemployees, all in violation of Section 8(a)(3) and (1) of theAct. The consolidated amended complaint further allegesthat commencing in January 1971 the Respondent hasrefused to bargain collectively in good faith with New YorkPrintingPressmen& Offset Workers Union No. 51,International PrintingPressmenand Assistants' Union ofNorth America, AFL-CIO (herein called the Union), inviolation of Section 8(a)(5) and (1) of the Act, and engagedin various acts of interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act.Upon the entire record in thecase, from my observationof the witnesses, and having considered the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, operates asmall printing plant at Ronkonkoma, New York, where it isengaged in the printing, sale, and distribution of businessforms and related products. During the year preceding theissuanceof the consolidated complaint the Respondentshipped more than $50,000 worth of printed materials toout-of-state purchasers. Upon the foregoing facts, whichare based on the undeniedallegationsof the amendedconsolidated complaint, I find that the Respondent isengaged in commerce within themeaning ofSection 2(6)and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDNew York PrintingPressmen & Offset Workers UnionNo. 51, International Printing Pressmen and Assistants'Union of North America, AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.194 NLRB No. 52 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.TheDiscriminatory Dischargesand Layoffs;Interference,Restraint,and Coercion1.BackgroundThe Respondent is a wholly owned subsidiary ofRetrieval Control Systems,a publicly owned corporation,the president of which is John Montague.Prior to earlyFebruary 1971 the day-to-daymanagement of the Respon-dent was left to James Orrach,the Respondent's president.Late in August 1970 Orrach hired Arthur Kunzweiler totake charge of the Respondent's pressroom and preparato-ry department,which is more familiarly known as the prepdepartment.The prep department is where the art work, thephotography,and the making of the plates which are run onthe presses is done.The binderydepartment,which is notpart of the unit here involved,was under the supervision ofMichael Orrach,James Orrach's brother.Elsworth Bruckner,who had worked for the Respondentsince 1966,had previously served as a supervisor over thepressroom and the prep department for some time.However,in February 1970 the Respondent,in an effort toachieve greater production,relievedBruckner of hisresponsibilities over the pressroom, making Ernest Harders,one of the pressmen,foreman of the pressroom,and leavingBruckner in charge of the prep department.This was thesituation when Kunzweiler assumed his duties as supervisorover the pressroom and prep department on August 31,1970.Shortly before Kunzweller'sarrival PresidentOrrachexplained the planned change in supervision to Hardersand Bruckner and offered them the opportunity to return totheir former jobs as pressmen.He indicated that areduction in pay would be involved.When Kunzweilerassumed his new duties he informedbothBruckner andHarders that the most he could pay them was$215 a week,theRespondent's top rate for pressmen.Thismeant areduction in pay of$25 a week for Bruckner and $10 a weekfor Harders.Both men decided to go back on the presses.However, for some reason or other the pay of the two menwas not immediately reduced.2.The layoffs of September 18On Saturday, September 12, about nine of the Respon-dent's press and prep department employees met withJulius Seide, the business representative of the Union, at theBlue Dawn Diner. This meeting was apparently arrangedby Bruckner and Harders.Someof the employees signedunion bargaining authorization cards at this meeting. OnSeptember 16 Seide filed a petition with the Board's1The termination of Piscam is not involved in this case.2Kunzweiler testified that Yarosz was not recalled because he could notoperate the presses which the Respondent had at this time. According toKunzweiler,Yarosz had previously operated two presses which theRespondent had itself converted to offset presses and that these presseshad been sold before Kunzweiler went to work for the Respondent.Kunzweiler further stated that evidently Yarosz had been "doing a goodjob" on these presses, but that in his opinion Yarosz could not be trainedto run the remaining presses "production wise." Kunzweiler claimed tohave known Yarosz for about 3 years and that he knew his "capabilities " Ihave difficulty accepting Kunzweiler's appraisal of Yarosz in view of theRegional Office for certification as the bargaining repre-sentative of the Respondent's press and prep departmentemployees,a unit consistingof about 12 employees. A copyof the petition was served on the Respondent,on Friday,September 18, 1970.At the end of the first shift that same day the Respondentsuddenly laid off four of the pressmen who had attendedthe union meeting on September 12, Walter Yarosz, EugeneSannuto, Joseph Kirklewski, and CarlPiscani.1Kirklewskiand Sannuto, who were then working on the third shiftcommencingatmidnight, were notified late that day attheir homes not to come in to work that night, which wasthe last night in that workweek. This was the first layoff ofany employees at the plant in the experience of Brucknerwho had been employed by the Respondent since 1966. Theexplanation given for the layoffs was that work was slow.Walter Yarosz had worked for the Respondent sinceApril 1967 and, with the exception of the last 6 weeks of hisemployment, had operated a press. Yarosz had previouslyworked under Orrach asa pressman for4 years when bothhad been employed by Logan'sBusinessForms, anotherprinting establishment.When early in August the Respon-dent acquired a new piece of equipment in the prepdepartment, an automatic plating machine, Yarosz wastransferred to the prep department, trained on theoperation of the plater, and given other prep room dutiessuch as helping with the negatives. He also continued workpart-time on a press.PressmenKirklewski and Sannuto who were laid off onthisoccasion had been hired by the Respondent morerecently, Kirklewski on April 13, 1970, and Sannuto in July1970. Sannuto had also worked for some months in 1968and again in 1969. However, Michael Auriccio was hired asa pressman after both Kirklewski and Sannuto in 1970. TheRespondent retained Auriccio in its employ after laying offKirklewski and Sannuto. Supervisor Kunzweiler explained,when Kirklewski questioned him about his layoff, that theRespondent did not follow "union seniority."Yarosz, Kirklewski, and Sannuto had all signed unioncardsat themeeting onSeptember 12. SupervisorKunzweiler, who participated in the decision to layoff themen, admitted being aware at that time that they wereunionsympathizers.On September 29, less than 2 weeks after the Respondentlaid off Yarosz, the Respondent hired Barbara Fasano towork full-time in the prep department. Recently Yarosz hadbeen working most of the time in the prep department.The RespondentreinstatedKirklewski on November 16on the 4 p.m. to midnight shift. The Respondent recalledSannuto on November 30 and placed him on the midnightshift.Yarosz hasnot been recalledto work.2fact that Yarosz had worked for the Respondent as a pressman for 4 years,and that he had worked under Orrach as a pressman at Logan BusinessForms for 4 years before that. Orrach certainly would not have hiredYarosz to work for the Respondent in the first place had not he beensatisfiedwith his capabilities.In any event Yarosz had been spending mostof his time in the prep department in the last 6 weeks of his employmentand no contention is made that his work there was anything butsatisfactory. I conclude that Kunzweiler's derogatory comments aboutYarosz' capabilities were exaggerated. I found Kunzweiler prone to makesweeping statements supporting the Respondent's case, without regard totheir accuracy. For reasons more fully stated below in the section entitled(Continued) ADVANCEDBUSINESS FORMS CORP.3433.The Respondent's conduct in the preelectionperiod; the election; subsequent eventsOn October 13 President Orrach and Business Represent-ative Seide entered into an agreement for consent electionat the Board's Regional Office providing that the RegionalDirector should conduct an election among the Respon-dent'spressmen and prep department employees onNovember 4. Upon returning from the Regional Office,Orrach called a meeting of the pressmen and the prepdepartment employees. At this meeting Orrach stated asfollows,according toGeorgeNajdek's credited andundenied testimony:He had said that they had just come back from theLabor Board and that they . . . really didn't want theunion, but they wanted to set up the election so thatthey would get it over with and get down to normalbusiness again.*He had said that there would be no raises given becauseeverythingwas frozen at that time until after theelection.He had said that he thought they had a pretty goodcompany, they had pretty good benefits, and if anybodyhad any gripes they should have come to him anddiscussed them.Thereafter the Respondent sent out a letter to theemployees citing the benefits which they enjoyed-6 daysof sick leave, 10 holidays, a medical plan, a dental plan, andvacations. About a week before the election Orrach calledAnitaRisenerinto the office and asked her to bring hercopy of the letter with her. (Until about the time of theelectionRisener had been a leadwoman in the prepdepartment.) In the office Orrach questioned Risener as tohow she felt about the Union and told her, as her undeniedtestimony establishes, that he "hoped that [she] would bewith the company and vote for the company."On Friday, October 30, 5 days before the election, Orrachheld another meeting of the employees in the pressroomand the prep department on both shifts. (The third shift inthe pressroom had been discontinued with the layoff ofKirklewski and Sannuto.) At this meeting Orrach, afteragain citing the various benefits which the Respondent gavethem, stated, in Barbara Fasano's words, that "they werevery much against the union coming in.""The Respondent's Contentions Concerning the Layoffs and Discharges" Iam convinced that the quality of Yarosz' work was not a factor of anysignificance in Yarosz' selection for layoff.3Najdek's testimony above quoted is corroborated by Barbara Fasanowho overheard Orrach's statement to Najdek. Orrach was not called as awitness.WhileKunzweiler denied hearing Orrach make any suchstatement, for the reasons indicated above I credit themutuallycorroborativetestimonyofNajdek and Fasano in preference toKunzweiler's denial.4 I find, in accordance with the General Counsel's contention, thatOrrach's threat to Fasano and his earlier threat to layoff Najdek, violatedSec. 8(a)(l) ofthe Act The General Counsel further contends that Orrach'spresencein the bar on the occasion of the November 2 meeting amountedto illegalsurveillance of union activities. While ordinarily the presence of amanagement official in a public place while a union meeting is in progress,On Monday, November 2, as George Najdek wasrunning the Schreiber press, Orrach and Kunzweiler, cameover to the press. It was not functioning as it should. Whilethey were there at the press Orrach warned Najdek, as hetestified, "If the Union gets in, I will have to lay you off." 3A union meeting was planned for Monday evening,November 2. As Orrach was leaving Naj dek's press on thisoccasion he remarked to Najdek, "Don't forget the meetingtonight."The union meeting that night was held in a bar acrossfrom the Ronkonkoma Railroad station. While it was inprogress Orrach came in and sat at the bar. After a whileBusiness Representative Seide went over and spoke a fewwords to Orrach. Shortly thereafter Orrach left.The next day, November 3, Orrach had a conversationwith Kunzweiler in the prep department within the hearingof George Najdek and Barbara' Fasano. In the course ofthis conversation, as Fasano credibly testified, Orrachstated that "Anyone seen at the meeting last night won't behere for long." After making this remark Orrach turnedaround and grinned at Fasano, thereby indicating that thisremark was intended for Fasano's ears.4At the election which was held on November 4, 7 of the11 eligible voters cast their ballots in favor of the Union.The Regional Director thereafter, on November 18, 1970,certified the Union as the exclusive bargaining representa-tive of the Respondent's pressmen and prep departmentemployees.Commencing immediately after the election the Respon-dent made various changes in working conditions whichworked to the detriment of the employees. These changeswere made without consulting the Union. Kunzweiler toldNajdek to turn off the radio in the darkroom. Previously hehad not objected to the radio being played softly. The half-hour lunch period was advanced from 12:30 to 12 whichwas before the lunch wagon arrived. This meant thatemployees either had to bring their lunches from home orhurry out and attempt to get lunch in the restaurant and getback in a half-hour. The dial was taken out of the insidetelephone so that the employees had to use the publictelephone by the presses to make outgoing calls, and at thesame time their incoming calls were restricted. For the firsttime, the strippers in the prep department were required tokeep timesheets for every job they did. A change was madein the manner of computing the bonus which the employeesnormally received at Christmas, which resulted in someemployees receiving less bonus than before or none at allswithout more,is insufficient to establish such surveillance, I find,in view ofOrrach'sknowledge of the meetingbeforehandand his laterthreat todischarge those employees attending, that Orrach's presence in the bar onthis occasion was not a mere coincidence,but was a deliberate effort toascertainthe identity of the employeesattending.Such conduct clearlycannot be reconciled with the guarantees of the Act.5I find that the above changes in working conditions, excepting thetimesheet requirement for strippers and the Christmas bonus change, wereput into effect in order to retaliate against the employees for voting for theUnion in the election and to discourage their continued adherence to theUnion. Such retaliatory conduct which adversely affected the workingconditions of the employees not only constituted interference, restraint,and coercion in violation of Sec. 8(a)(I) of the Act but also antiuniondiscrimination in violation of Sec. 8(a)(3). The record fails adequately toestablish that the new recordkeeping requirement for strippers was(Continued) 344DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The discharge of George Najdekon.November 6George Najdek, who already had a full-time daytime jobelsewhere, was hired by the Respondent in April 1970 towork as a paper handler from 5 to 10 p.m. In June Najdekdecided that the two jobs were too much for him and quitthe Respondent's employ. Orrach told Najdek when he leftthat he was a good worker and would consider employinghim on a full-time basis. In July, Orrach called Najdek andtold him that he was willing to start him as a trainee on thepresses at $160 per week. Najdek accepted this offer.Najdek was one of the employees who signed union cardsat the meeting on September 12.Najdek was working on the presses when Kunzweilerarrived on the scene, replacing Harders and Bruckner assupervisors over the pressroom and prep department. AfterHarders and Bruckner started working as pressmen Najdekspentmost of his time in the prep department. AnitaRisener, a long service employee and a former leadwomanin the prep department, testified that the only commentswhich she heard about Najdek's work in the prepdepartment were favorable ones.On Friday, November 6, Najdek worked in the darkroomshooting negatives all morning. At lunchtime, Kunzweilerput him to work opaquing negatives and brought in abindery employee, Casty Rodriquez, to complete Najdek'scamera work. After lunch, Najdek saw Orrach discussingmachinery with Kunzweiler in the preparatory departmentand heard Orrach say that the machinery Respondent wasthinking of purchasing would enable it to get rid of "someof these monkeys around here." After work that day, uponinstructions from Kunzweiler, Najdek went to Orrach'soffice where Orrach told him he was laying him off. Hegave him no reason, but did state that he was the fifth manlaid off, he would be the fifth man called back, and that hehoped he never had to call him back. Najdek has not beenrecalled to work.5.Thedischarge of Barbara Fasano onNovember 20As found above, Fasano was hired on September 29 aftershe made an application in response to an ad placed by theRespondent in a local newspaper for a trainee as cameraoperator and platemaker. She was trained in her work in theprep department by Anita Risener, who formerly had beena leadwoman in the prep department, and by Kunzweiler.Risener testified at the trial that Fasano's work was verygood and that Kunzweiler had said that "he was surprisedthat she caught on very quickly to the new platemaker."Kunzweiler's testimony concerning Fasano's work isdiscussed below.After work on November 4, the day of the election, agroup of employees, including Fasano, gathered atMahoney's bar to celebrate the Union's victory. As theyinstituted for antiunion reasons, in my opinion. With respect to theChristmas bonus change, the Respondent explained that this was done tomake the Respondent's policy in this regard uniform with that of its parentcompany, Retrieval Control Systems. (Retrieval purchased the RespondentinOctober 1969). The General Counsel, in my opinion, has failed toestablish that the Respondent had an illegal motive in making this change.were standing at the front of the bar, Orrach walked in withhis nephew and stood at the middle of the bar. Orrach, in aloud voice, said to the bartender, "Don't serve thosequeers." Later,after usingconsiderable profane language,Orrach went up to Fasano and asked her why she voted forthe Union. When Fasano replied that she felt it was right,Orrach started arguing with her and ended up by asking herwhy she had not come to him if she wanted more moneysAs indicated above, Fasano's duties in the prepdepartment involved work in the darkroom "shooting"copy with a camera on to a negative and then, after thenegative had been stripped or otherwise processed byanother employee, "burning" the negative onto analuminum plate on the automatic platemaker. Fasanopreferred platemakingto camerawork and did considera-blymore platemaking than camera work, although shenever failed to do anyassignedcamera work, as Kunzweileradmitted.In burning thenegativeson to the platesit ispossible tospoil them so that they cannot be used on the presses. It wasthe practice before the election for the operators of theplatemaker to place their spoiled plates in a box behindTony Trapanotto's- desk. Trapanotto would give theproceeds from the sale of the spoiled plates to the CubScouts.One day during the week after the election Fasanospoiled a plate and went to place it in the box behindTrapanotto's desk. Trapanotto instructed her to place it onKunzweiler's desk. Later on that day Fasano questionedTrapanotto as to why her plates were the only plates to beplaced on Kunzweiler's desk., Trapanotto told her to askKunzweiler this question.On Wednesday, November 11, all six pressmen and twoprep department employees, Fasano andRisener,did notreport for work in protest against Najdek's discharge on theprevious Friday. All these employees apparently called insick. The next day Kunzweiler made asarcasticreference toFasano's having been sick the day before. When Fasanoobjected,Kunzweilerstated asfollows, as she crediblytestified: "If you don't like what I say to you, you can leaverightnow."Kunzweiler went on to say, according toof yours that are spoiled, and one more spoiled plate youwon't have your job."Fasano was discharged on November 20 under thecircumstances discussed below. An incident involvingKirklewski and Orrach a day or so before Fasano'sdischargecastslighton the Respondent's motives indischarging Fasano. It will be recalled that the RespondentreinstatedKirklewski on November 16 on the 4 p.m. tomidnight shift.During the first week after Kirklewski'sreturn to work he and Bruckner went to a local bar afterwork. A few minutes later Orrach and another man walkedin and Orrach sat down beside Bruckner. Orrach immedi-ately started making abusive and profane remarks abouttheUnion,BusinessRepresentativeSeide,and theThe 8(a)(3) and (1) allegations of the amendedconsolidatedcomplaintbased on thechange in the recordkeeping requirementfor strippers and thechange in the manner of computing the Christmasbonus are herebydismissed.6The foregoingfindings are based on Fasano's credited and undemedtestimony. ADVANCEDBUSINESS FORMS CORP.345employees who voted for the Union. In particular, Orrachmade comments, according to Kirklewski's credited andundenied testimony, "about . . . how he's going to get ridof the people one by one, all the people that try to hurt himand all the people who voted for the Union."No more than 2 or 3 days after this incident Orrach andKunzweiler stopped Fasano as she was leaving the prepdepartment after work. Kunzweiler informed her that shewas to be "let go." Fasano continued on to the timeclockand then went into the ladies' room.' There was no furtherconversation at this time.On Monday, November 23, Fasano and Najdek went tothe Board's Regional Office where they filed chargesalleging that they had been discharged in violation ofSection 8(a)(3) and (1) of the Act. On the following dayKirklewski filed a charge with the Regional Office alleginga discriminatory layoff on September 18 and that theRespondent had illegally threatened him since his return towork on November 16.6.The reduction in the pay of Bruckner andHardersAs found above, prior to the coming of Kunzweiler,Bruckner had been the foreman over the prep departmentat a salary of $240 a week and Harders had been in chargeof the pressroom at $225 a week. Upon the arrival ofKunzweiler on August 31, they were demoted to pressmenand were informed that their pay would be reduced. Thiswas before there were any union activities at the plant.Apparently, at the second bargaining meeting betweenthe Respondent and the Union on December 2 records asto the employees' wages furnished by the Respondent to theUnion revealed to the Respondent that the wages ofBruckner and Harders had never been cut. In any event,after a discussion of this matter at the meeting, theRespondent put through instructions that the pay ofBruckner and Harders be reduced to $215 a week, theRespondent's top rate for pressmen. The reduction waseffective at the beginning of the payroll week endingDecember 9 and the employees received their first reducedpaycheck on December 11.The General Counsel takes the position that this actionwas taken after the Respondent was informed by Kirklew-ski that Bruckner and Harders were the original organizersof the union movement and that such action violatedSection 8(a)(1) and (3) of the Act. However, I find that theoccasion on which Kirklewski related to Orrach thatBruckner and Harders were the union instigators occurredaround Christmas, after the action was taken againstBruckner and Harders. In any event, Bruckner and Hardersaccepted jobs as pressmen with the understanding that theirwageswould be cut, before there was any union on thescene. I conclude that Section 8(a)(3) and (1) of the Act was9The General Counsel also contends that the Respondent violated Sec.8(a)(5) of the Act in connection with the reduction in pay ofBruckner andHardets. However, Union Business Representative Seide testified that thereduction in Bruckner's and Harders'pay was discussed at a bargainingmeeting before the pay cut was put into effect. In view of this fact and thefurther fact that Bruckner and Harders had been informed that their paywould be cut when they returned to the presses-before the arrival of theUnion on the scene-this contention is rejected.The 8(aX5) allegations ofthe complaint based on the reduction in pay of Bruckner and Harders arenot violated by the Respondent's conduct in connectionwith the reduction in pay of Bruckner and Harders. Theallegationsof the consolidated amended complaint to thiseffect are hereby dismissed.?7.TheRespondent's contentions;conclusionsconcerning the layoffs and dischargesa.The layoffs of September 18In itsanswer to the consolidated amended complaint theRespondent took the position that these personnel actionswere taken because of economic conditions. The Respon-dent did not itself offer any records to substantiate its claimof poor economic conditions. However, it did furnish to theGeneral Counsel a monthly income statement comparisonfor the months of March 1970 through February, 1971,which the General Counsel offered in evidence, whichindicates,assumingthatthe managementallocation figureof $1,800 per month is a reasonable one, that theRespondent had suffered financiallossesin recent monthsunder the Respondent's system of calculating its profits andlosses.However, the testimony of the Respondent's witness whowas most knowledgeable about the nature of the Respon-dent's problem at thistime,John Montague, the presidentof the Respondent's parent company, strongly suggests thatthe solution to this problem did not lay in a reduction inforce at this time.8 Thus,Montague testified that theRespondentwas losing sales becauseit could not make theprompt deliveries which itscustomersdesired and that thedelays in deliveries were caused by the Respondent's failureto keep sufficientpresses inoperation to reduce the timelagbetween the receipt of the order to delivery from 6 weeks tothe desired 2 or 3 weeks .9The only other witness called by the Respondent todiscuss the reasons for the layoffs of the pressmen wasSupervisor Kunzweiler, who had been in the Respondent'semploy only 3 weeks at the time of the layoffs. Kunzweilertestified that with the three shifts in operation "productionobviously had picked up quite a bit and we had the lack ofsales.The volume fell down to nothing.. . . We just didn'thave the backlog." Kunzweiler's testimony appears to berefuted by the records as to the Respondent's monthly netsalesappearing on the monthlyincome statementcompari-son furnished by the Respondent. These records show thatthe Respondent'snet saleswere up in August 1970 overJuly and up again in September 1970 over August to a levelwell above the average netsalesfor the 7-month periodending in September 1970. Kunzweiler further testified thatthe return of Bruckner and Harders to the pressroomresulted in there being two extrapressmenand that with thedecision to discontinue the night shift, the Respondent hadan excessof four pressmen.However, in view ofhereby dismissed.8The Respondentdid notcall as a witness PresidentOrrach, who wasincharge of the Respondent'soperations duringthis period.Orrachsevered his connection with the Respondentin early February 1971, at theinstance of Montague, and receiveda financial settlement at this tune.9Montague further testifiedthattheRespondent,withouthisknowledge, had gotten rid of two presses, whichfurther compounded theproblem ofobtaining sufficient production on the remainingpresses tomakethe promptdeliveries which customers expected. 346DECISIONS OF NATIONALLABOR RELATIONS BOARDMontague's testimony in effect that the Respondent'sproblem was due to insufficient operating time on thepresses, an excess number of pressmen would appear to bea boon rather than a bane, assuming that the Respondent'snet sales remained fairly level, which the Respondent'smonthly income statement comparison shows they did.Furthermore, the Respondent had considerable turnoverof employees, including pressmen, at its plant. The recordshows that the Respondent hired Najdek as a part-timepaper handler in April, hired Kirklewski, Gibbons andAuriccio as pressmen in April or May, and hired Sannutoas a pressman and rehiredNajdekas a pressman-trainee inJuly. In addition, the Respondent hired Fasano to work inthe prep department in September. Thus there were sevenhirings of unit employees in the 6-month period from Aprilthrough September. In view of the fact that the number ofemployees in the unit fluctuated from about 11 to about 14employees, the seven hirings represented half or more of theunit workforce.Since the Respondent's net sales do notfluctuate too widely, these seven hirings indicate that theRespondent had considerable turnover, and it was mainlyamong the pressmen. Experiencing such turnover among,pressmen, the Respondent might have been expected toexercise greater restraint-in laying off experienced press-men. It should also be borne in mind that the September 18layoff was the first layoff at the plant within the memory ofElsworth Bruckner who had been with the Respondentsince 1966.This circumstance alsomilitatesagainstacceptance of the Respondent's explanation for the layoffof the four men on September 18.As found above, all four men laid off on September 18had, attended the union meeting on September 12. Therecord shows with respect to'the employees here involved,Yarosz, Kirklewski, and Sannuto, that they had all signedunion cards at this meeting.Kunzweiler,who participatedin the discussions leading up to the layoffs, was admittedlyaware at the time of the layoffs that Yarosz, Kirklewski,and Sannuto were union sympathizers. Orrach's oppositionto having a union in the plant is revealed in his talks to theemployees before the November 4 election, his threat oflayoff to Najdek on November 2, his remark on November3,which I have found were intended for Barbara Fasano'sears, to the effect that anyone at the union meeting onNovember 2 "won't be here for long," and his abusiveconduct and threat of discharge made in the bar in thepresence of several employees during the week of Novem-ber 16. The Respondent's hostility to the Union is furtherseen in the restrictive measures put into effect immediatelyafter the election, such as the stopping of the use of radiosin the darkroom, the advancement of the lunch hour to atime which was inconvenient for the employees, and therestrictions placed upon the use of telephones in the plant.Thesemeasures,inmy opinion,wereinstituted by theRespondent in retaliation against employees for havingvoted for union representation and were intended todemonstrate to the employees its displeasure at their actionin this regard.Taking into consideration the implausibility of theRespondent's explanation for the layoffs, the timing of thelayoffs, less than a week after the organizing meeting whichall four employees attended, the Respondent's knowledgeof the union sympathies of the four laid-off employees, andthe abundant evidence of the Respondent's hostility to theUnion, I conclude that the Respondent effected theSeptember 18 layoffs in a show of force which was intendedto intimidate the remaining employees into abandoningtheirunion adherence. These layoffs, therefore, wereviolative of Section 8(a)(3) and (1) of the Act.b.The dischargeof Najdekon November 6TheRespondent'sanswer states that Najdek wasdischarged for "incompetency."However,the Respondentintroduced no evidence whatever concerning Najdek'scompetence or ability as an employee.The fact that OrrachsoughtNajdek out and rehired him after Najdek quitworking part-time for the Respondent indicates that Orrachregarded him as a good worker.Najdek'sundeniedtestimony is that Harders,under whom Najdek worked as apress trainee,told him that he "was doing very well, and... would make a good pressman."And, as stated above,Risener,the former leadwoman in the prep department,had heard only favorable comments about Najdek's workin the prep department.As found above,on November 2 Orrach threatenedNajdek with a layoff if the Union won the election. OnNovember 6, 2 days after the Union'svictory in theelection,Orrach carried out his threat and laid Najdek off.Under all the circumstances,including the Respondent'sfailure to adduce any evidence of incompetency onNajdek's part and the Respondent's demonstrated hostilityto the Union,I conclude that Najdek's layoff was a furthermeasure of retaliation against the employees for choosingunion representation.c.The discharge of Barbara Fasano onNovember 20As found above, Fasano was hired on September 29,apparently as a replacement for Walter Yarosz who wasone of those laid off on September 18. She was dischargedon November 20, assertedly "for incompetency and refusalto carry outorders of her superiors."The only testimonyeven remotely supporting the Respondent's claim thatFasano refused to follow orders was Kunzweiler's testimo-ny that Fasano was uncooperative with respect to workingon the camera in the darkroom. According to Kunzweiler,he hired Fasano intending that she spend the major portionof her time on the camera and yet she managed somehow tospend almost all of her time on the platemaker.When askedto explain how this came about Kunzweiler testified that allof Fasano's negativeshad to beshot over.Victoria Severin,another prep department employee, testified that Fasanohad a considerably higher percentage of rejected negativesthan anyone else working on the camera, including TonyTrapanotto,CastyRodriquez, George Najdek and herself.However,as Kunzweiler testified,Fasano spent only aboutone percent of her time in the camera room, and as thetestimony above related indicates,theRespondent hadother'employees in the prep department who wereproficient on the camera operation.Kunzweiler himselftestified that Fasano had never refused toobey any orderregarding working on the camera.In my opinion the ADVANCEDBUSINESS FORMS CORP.347Respondent's complaint against Fasano because of herwork on the camera is considerably overstated.Regarding Fasano's work on the platemaker, whichconsumed almost all of Fasano's time, Kunzweiler testifiedthat while Fasano did a fairly good job in the beginning"the longer she was there the worse she was getting."Kunzweiler testified that Fasano spoiled about 2 of the 60plates shemade in a normal workday and that anexperienced platemaker should not spoil any plates. Fasanodid not deny that she spoiled plates. But Fasano did testify,without any contradiction from Kunzweiler, that she didnot spoil any plates for some days after the conversationwith Kunzweiler in which he asserted that he had 50 plateswhich she had spoiled. The next time Fasano spoiled aplate,which must have been very close to the day of herdischarge, nothing was said to Fasano about it. TheRespondent did not call Trapanotto, the foreman in theprep department at the time of Fasano's discharge and whowas therefore most familiar with the quality of Fasano'swork, to testify concerning Fasano's ability in operating theplatemaker.Upon consideration of all the facts I conclude thatKunzweilerwas again exaggerating when he testifiedconcerning Fasano's alleged shortcomings as a worker. Asfound above, on November 3, after a union meeting heldthe night before, Orrach, in words intended for Fasano'sears,warned that "Anyone seen at the meeting last nightwon't be here for long." After the Union won the electionFasano openly defended her vote for the Union whenOrrach questioned her about the matter in the bar shortlyafter the votes were counted.10 Fasano and Risener werethe only prep department employees who walked out onNovember 11 with the pressmen in protest against Najdek'sdischarge. I have found that Najdek was discharged as aretaliatory measure because of the employees' selection oftheUnion as their bargaining agent. Under all thecircumstances of the case, including particularly Fasano'sprominent support of the Union's cause by walking out onNovember 11, I conclude that the Respondent's dischargeof Fasano on November 20 was primarily motivated by itsdesire to get rid of this prominent union supporter amongtheprepdepartment employees. Fasano's discharge,therefore, violated Section 8(a)(3) and (1) of the Act.B.The Refusal To Bargain Collectively; the Strike1.The negotiations before the strikeAfter the Regional Director certified the Union as theexclusive bargaining representative of the employees in theRespondent's pressroom and prep department,1' the partiesmet for collective-bargaining purposes on approximately10The General Counsel contends that Orrach's questioning of Fasanoabout why she voted for the Union, and his earlier questioning of Risenerabout her union sympathies constituted interference, restraint, andcoercion in violation of Sec. 8(a)(1) of the Act. In the context of threats ofreprisalsand actual layoffs in which these instances of questioningoccurred, I agree that Orrach's questioning of Fasano and Risener wascoercive.u The agreed upon appropriate collective-bargaining unit is stated asfollows:Allpressroom and preparatory employees, pressmen, assistantpressmen,cameramen,platemakers, and strippers.excluding officeeight occasions before the strike and once during the strike.The principal negotiators at the five meetings in Novemberand December 1970 and January 1971 were Julius Seide,theUnion's business representative, for the Union, andPresident Orrach and Ralph Bartell, for the Respondent.Bartell is secretaryof an associationof employers in theprinting industry, herein called the Printer's League, whichbargains collectively with the Union and has an associa-tionwide contract with the Union covering the employeesof a number of employersin the areawhich haveauthorized the Printer's League to bargain collectively forthem on an associationwide basis. The Respondent has notgiven the Printer's League such authority and Bartell's rolein the negotiations with the Union in this case is only thatof one of the Respondent's negotiators. However, becauseof Bartell's position in the Printer's League he is familiarwith the terms of the associationwide Printer's Leaguecontract, which contains a union-security clause.The first meeting of the parties on November 19 wasdevoted mainly to the parties exchanging information witheach other, the Respondent furnishing information con-cerning the present wages and working conditions and thekinds of presses and equipment in the shop, and the Unionindicating generally its goal in the negotiations which wasgradually to raise the wages and other terms and conditionsof employment to the levels contained in the Printer'sLeague contract. It was mutually agreed at the outset thatany contract arrived at by the Union would be discussedwith the employees before any contract would be signed,and that in the case of the Respondent, the approval ofMontague, the president of the Respondent's parentcompany was necessary.The record shows that Montague was kept informed byOrrach of the progress of the negotiations in the meetingswhich were held on November 19, December 2, 22, and 28,and on January 28, 1971. At these meetings the partiestentatively arrived at a schedule for gradually raising wagesand other terms and conditions of employment up to thelevel set in the Printer's League contract. The Respondentsought 3 years in which to accomplish this and the Unioncontended for a 2-year period. The parties compromised ona 2-1/2 -year period.At the December 28 meeting the parties reached tentativeagreement on all the economic provisions proposed,excepting the account of the Respondent's contribution tothe Union's pension and education funds, and payment forunused sick leave. At this meeting the Respondentproposed a maintenance-of-membership clause in lieu oftheunion-security clausewhich was standard in thePrinter'sLeague contract.12 Orrach indicated that theRespondent would insist upon this provision. Seide flatlyrejected this proposal. A few other minor non-economicclerical employees,professional employees,bindery employees,guardsand supervisors as defined in the Act.12Under a standard maintenance-of-membership clause all of theemployees who are members of a union at the tune of signing the contractand all other employees who thereafter become members,are required, as acondition of employment, to maintain their union membership for theduration of the contract. CCH Union Contract Clauses, 1954 Ed., sec51079.02 Since employees who do not voluntarily join the Union are notrequired to join as a condition of retaining their employment,compulsoryunionism is not a feature of maintenance-of-membership clauses. 348DECISIONS OF -NATIONAL LABOR RELATIONS BOARDprovisions remained to be settled after this meeting due tothe fact that they had not yet been discussed.The next meeting was held on January 28. Seide offeredcompromises with respect to the pension contribution andsick pay provisions. The Respondent still insisted on amaintenance-of-membership clause,which Seide againrejected. The next day in a telephone call Seide sought tohave Bartell ascertain fromMontague how firmly theRespondent was committed to the maintenance-of-mem-bership clause. Bartell informed Seide that Montague wasin Mexico and could not be reached.13This was the situation with respect to the negotiationswhen Orrach was relieved of his position as president of theRespondent. At the next meeting on March 12 Bartellconfirmed that Orrach had left the Respondent. Montagueparticipated in the negotiations along with Bartell.Montague indicated displeasure with some of the termswhich had been tentatively agreed upon at the earliermeetings. No change occurred with respect to the union-security impasse.14At the next meeting on April 16 Seide proposed acompromise union-security plan under which the Unionwouldwaive its right to request for discharge fornonpayment of dues after the payment of the initiation feeand the first month's dues. Montague at first would notconsider the proposal at all, but Bartell stated, as Seidecredibly testified, that this was a "big compromise" whichcould not be "dismissed out of hand," and that they wouldhave to discuss the matter before they could take a positionregarding this proposal. The meeting terminated on thisnote.On April 21 Bartell called Seide and told him "We have acontract.We got to get together and work out all thedetails." Seide and Bartell met on April 23 and drew up ahandwritten document setting forth all of the tentativeagreements reached from the beginning of the negotiations.Thisdocument provided for the Union's proposedcompromise regarding union security. The only matter leftopen at the end of this meeting was a provision concerningan investment fund, which the Union had only recentlyproposed for the Printer's League standard contract, andabout which Montague had not yet been informed. Bartellagreed with Seide to arrange a meeting with Montague onApril 27 to resolve the one remaining open issue, to reviewthe remainder of the contract, and to sign it. When Seidearrived at Bartell's office at the time of the scheduledmeeting, Bartell informed him that he had just received acall from Montague stating that he would not sign anycontract. 152.The strikeOn Friday,April 27Seide communicated with variousemployees at the plant, informed them that the parties hadreached a tentative agreement but that Montague hadrefused to sign the contract,and that he had concluded thatthere was no alternative but for the employees to go out on13The foregoing findings are based on the credited and uncontradictedtestimony of Julius Seide, the Union's representative in the negotiations.Neither Orrach not Bartell were called as witnesses by the Respondent.14Montague's testimony concerning this meeting indicates that he wasunaware of the requirements of a maintenance-of-membership provisionstrike, explaining, as he testified, that "we have gone alongwith it long enough." The employees expressed agreementwith this conclusion and suggested that Seide appear at theplant before work on the following Monday and explain thesituation to the rest of the employees.On May 3 an undisclosed number of the employees wentout on strike. Several striking employees testified that uponbeing informed by Seide of Montague's refusal to sign thecontract which had been tentatively reached, they decidedto go out on strike.As of the close of the trial on May 18, the strike was stillin progress.3.The negotiations during the strikeThe parties, Seide for the Union and Bartell andMontague for the Respondent, met in the office of GeorgeMeyer, the Suffolk County Labor Commissioner, on May14,at the latter's request. The parties reviewed theirrespective positions for tl#g Commissioner. At the outsetSeide announced that his previous offer of a compromiseregarding union security was withdrawn. Later, after theCommissioner talked to the parties separately, the Commis-sioner inquired if the Union would renew its compromiseoffer with respect to union security. Seide stated that inorder to settle the strike he would do so. However, whenthis proposal was placed before the Respondent, Montagueasserted that he would have to consult the employees at theshop and would advise the parties later in the day. Afterconsulting the employees,Montague decided againstaccepting the Union's compromise union-security proposal,and the parties were so advised. No further negotiationshave been held, so far as the record shows.4.Conclusions concerning the Respondent'srefusal to bargain collectively with the UnionAs found above, Montague, who had the ultimateresponsibility for approving any contract reached by theRespondent's negotiators, was kept informed by Orrach asto the progress of the negotiations, "what they had agreedto and what they hadn't agreed to and things of thatnature." This is Montague's own testimony. Thus, Mo-ntague was presumably kept informed of the maintenance-of-membership provision which Bartell proposed on behalfof the Respondent as a counteroffer to the Union's demandfor a full union-security provision at the December 28meeting. The parties' expressed positions regarding thispart of the contract remained the same in the subsequentmeetings in the January through April period, including thetwo meetings in March and April in which Montaguehimself participated. The Union was insisting on a fullunion-security provision and the Respondent was pressingfor a maintenance-of-membership clause. This was thesituation when the Respondent's negotiator, Bartell, afternotifying Seide that "We have a contract," met with Seideon April 23 and worked out the terms of a completeand erroneously assumed that such a clause provided for compulsory unionmembership.15The above findings concerning the events of April 21, 23, and 27 arebased on the credited and undenied testimony of Julius Seide. ADVANCEDBUSINESS FORMS CORP.349agreement, including the compromise union-security clausewhich the Union had been proposing all along. It is to benoted that Bartell was not an officer or employee of theRespondent.He was merely its agent for collective-bargaining purposes. Bartell could not independently makeany decision as to the content of the collective-bargainingcontract.He had to look to his principal, Montague, forinstructions.Bartell'sagreement to the inclusion of the Union'scompromise union-security clause in the proposed draftwas a significant concession by the Respondent and it was acomplete departure from the position which Bartell himselfhad taken throughout the negotiations that the Respondentwould agree to nothing more than a maintenance-of-membership clause. Under all the circumstances I cannotbelieve that Bartell would have arranged the meeting towork out the details of the contract and would have agreedto the Union's compromise union-security provisionwithout the knowledge and acquiescence of Montague.Montague's action 4 days later in announcing through hisrepresentative, Bartell, that he would not sign any contractwith the Union constituted a repudiation of all of therepresentationsmade by the Respondent's negotiatorsduring the entire course of the negotiations.Montague'sconduct at the,Labor Commissioner's office on May 14 didnothing to weaken the force of this repudiation.In my opinion, Montague's conduct above summarizedcannot be reconciled with the fulfillment of the Respon-dent's obligation to bargain collectively in good faith withtheUnion. Such conduct had the effect of a renderingwholly fruitless all of the discussions between thenegotiators for the parties at the eight meetings in theNovember to April period. It is difficult to imagine aproceduremore destructive of the collective-bargainingprocess than the course followed by Montague in this caseof allowing his negotiators to bargain virtually up to thepointof final agreement, with scarcely a word ofdisapproval of the tentative agreements reached, and thento repudiate the results of the entire course of thebargaining. Such conduct, I conclude, violated Section8(a)(5) and (1) of the Act.16CONCLUSIONS OF LAW1.By threatening employees with discharge, layoff, orother reprisalsbecause of their umon activities, bycoercively questioning employees concerning their umonsympathies, by engaging in surveillance over the unionactivities of the employees, and by making adverse changesin the employees' working conditions in retaliation for theirhaving chosen union representation, the Respondent hasinterfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.2.By discharging or laying off Walter Yarosz, JosephKirklewski, and Eugene Sannuto on September 18, 1970, bydischargingGeorge Najdek on November 6, 1970, andBarbara Fasano on November 20, 1970, the Respondenthas discouraged membership in the Union by discrimina-16The Respondent further violatedSec.8(a)(5)of the Act byunilaterallychanging various workingconditions in order to retaliateagainst theemployees for voting for the Union in the election. I amtion in regard to tenure, terms, and conditions ofemployment and has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(3) and (1) of the Act.3.At all times material herein the Union has been theexclusive collective-bargaining representative of an appro-priate unit of the Respondent's employees consisting of thefollowing:All pressroom and preparatory employees, pressmen,assistantpressmen, cameramen, platemakers, andstrippers, excluding office clerical employees, profes-sionalemployees, bindery employees, guards andsupervisors as defined in the Act.4.By its conduct in the negotiations commencing inJanuary 1971 and by making adverse changes in theemployees'working conditions without consulting theUnion about them, the Respondent has refused to bargaincollectively with the Union in good faith in violation ofSection 8(a)(5) and (1) of the Act.5.The strike in which the Respondent's employeesengaged commencing on May 3, 1971, was caused by theRespondent's refusal to bargain collectively in good faithwith the Union and its other unfair labor practices and wasan unfair labor practice strike.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my Recommended Order will direct thatthe Respondentcease anddesist therefrom and take certainaffirmative action to effectuate the policies of the Act.With respect to the discriminatory discharges and layoffs,my Recommended Order will require that the Respondentoffer toWalter Yarosz, George Najdek, and BarbaraFasano immediate and full reinstatement to their formerjobs or, if these jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges.My recommended Order willfurther direct that the Respondent make Walter Yarosz,George Najdek, Barbara Fasano, and also Joseph Kirklew-ski and Eugene Sannuto, whole for their losses resultingfrom the Respondent's discrimination against them, bypayment to each of them the sum of money which eachwould have earned from the date of the discrimination untilthe date upon which the Respondent offers or has offeredeach of them reinstatement, less net interim earnings.Regarding the employees who went out on strike on May 3,1971, or thereafter, my recommended Order will providethat the Respondent upon application, offer them immedi-ate and full reinstatement to their former jobs or, if thesejobsno longer exist,to substantially equivalent jobs,dismissingreplacements if necessary, and that the Respon-dent make them whole for any loss of pay they may havesuffered by reason of the Respondent's refusal, if any, toreinstatethem. Backpay for discriminatees and strikersshall be computed on a quarterly basis and shall includereferring tothe change inthe lunch period, and the restrictions placedupon the employees' telephone and radio playingprivilegeswhich were putinto effectimmediatelyafter the election. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterest at 6 percent per annum, as provided in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.To remedy the Respondent's refusal to bargain collec-tively in good faith with the Union and its taking ofunilateral action with respect to terms and conditions ofemployment, my Recommended Order will provide that theRespondent, upon request, bargain collectively with theUnion in good faith and, upon request, restore the lunchperiod for the morning shift to the schedule existing beforethe election on November 4, 1970, and restore anytelephone and radio-playing privileges which were takenaway after the election.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended: 17ORDERThe Respondent, Advanced Business Forms Corp.,Ronkonkoma, New York, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in New York PrintingPressmen & Offset Workers Union No. 51, InternationalPrintingPressmen and Assistants'Union of NorthAmerica, AFL-CIO, or any other labor organization, bydischarging, laying off or in any other manner discriminat-ing against employees in regard to their hire or tenure ofemployment or any terms or conditions of employment.(b) Refusing to bargain collectively in good faith with theaforesaid labor organization as the exclusive representativeof the employees in the appropriate unit stated inparagraph 3 of the above Conclusions of Law.(c)Changing the terms or conditions of employment ofitsemployeeswithoutnotifying the aforesaid labororganization and giving it an opportunity to bargaincollectively about such changes.(d)Threatening employees with discharge, layoff, orother reprisals because of their union activities, coercivelyquestioning employees concerning union matters, engagingin surveillance over the union activities of its employees,making adverse changes in the employees' workingconditions because of their union activities, and in anyothermanner interfering with, restraining and coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)OfferWalter Yarosz, George Najdek, and BarbaraFasano immediate reinstatement to their former jobs or, ifthese jobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority and other rights andprivileges, and make each of them and Joseph Kirklewskiand Eugene Sannuto whole for any loss of pay suffered byreason of their discharge or layoff, in the manner set forthin the section of this Decision entitled "The Remedy."(b)Upon application, offer its employees who went outon strike on May 3, 1971, or thereafter, immediate and fullreinstatement to their former jobs or, if these jobs no longerexist, to substantially equivalent jobs, and make each ofthem whole for any loss of pay suffered by reason of theRespondent's refusal, if any, to reinstate them, all in themanner set forth in the section of this Decision entitled"The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(e)Upon request, bargain collectively in good faith withthe aforesaid labor organization as the exclusive representa-tive of the, employees in the appropriate unit set forth inparagraph 3 of the Conclusions of Law, above.(f)Upon request of the aforesaid labor organization,restore the lunch period for the morning shift to theschedule existing before the election on November 4, 1970,and, upon request, restore any telephone and radio-playingprivileges which were taken away after the election.(g) Post at its plant at Ronkonkoma, New York, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director for Region 29 in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.i917 In the eventno exceptions are filedto this recommended Order asprovidedin Sec.102.46 of theRules and Regulationsof the NationalLabor Relations Board, the findings, conclusions, recommendations, andrecommended Order herein shall, as provided in Sec. 10(c) of the Act andin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.18 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 29, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violated ADVANCEDBUSINESS FORMS CORP.351the law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT discourage membership in New YorkPrinting Pressmen & Offset Workers Union No. 51,International Printing Pressmen and Assistants' UnionofNorthAmerica AFL-CIO, or any other labororganization, by discharging, laying off, or in any othermanner discriminating against employees in regard totheir hire or tenure of employment or any terms orconditions of employment.WE WILL NOT change the scheduling of lunch periodsor other terms and-conditions of employment withoutnotifying the above Union and giving it an opportunityto bargain collectively about such changes.WE WILL NOT threaten employees with discharge,layoff,or other reprisals because of their unionactivities, coercively question employees about unionmatters, spy on the union activities of our employees, ormake adverse changes in working conditions in order toretaliate against our employees because of their unionactivities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to form and join unions, to engage in concertedactivities for theirmutual aid or protection, and toengage in collective bargaining through their represent-ative chosen in accordance with the provisions of theNational Labor Relations Act.WE WILL offer immediate reinstatement to WalterYarosz, George Najdek, and Barbara Fasano to theirformer jobs, and will pay them backpay, as provided inthe Board's Decision and Order.WE WILL pay backpay to Joseph Kirklewski andEugene Sannuto, as provided in the Board's Decisionand Order.WE WILL,upon application,offer immediate reins-tatement to our employees who went out on strikecommencing on May 3, 1971, dismissing replacementsif necessary,and will pay the strikers backpay from thedate of any refusal of their application for reinstate-ment,as provided in the Board'sDecisionand Order.WE WILL,upon request,bargain collectively in goodfaithwithNew York PrintingPressmen&OffsetWorkers Union No.51, International Printing Press-men and Assistants'Union of NorthAmerica,AFL-CIO,as the exclusive bargaining representative ofour employees in the following appropriate unit:All pressroomand preparatoryemployees,pressmen,assistant pressmen,platemakers, andstrippers,excluding office clerical employees,professionalemployees,binderyemployees,guards and supervisors as definedin the Act.WE WILL,upon request of the Union,restore thelunch period for the morning shift to the scheduleexisting before the election on November4, 1970, andwillalso restore any telephone and radio-playingprivileges which were taken away after the election.DatedByADVANCEDBusiNEssFOR1visCORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board's Regional Office, 16 Court Street, Fourth Floor,Brooklyn, New York 11241, Telephone 212-596-3535.